120 Ga. App. 294 (1969)
170 S.E.2d 315
DANIELS
v.
HARTLEY et al.
44760.
Court of Appeals of Georgia.
Argued September 3, 1969.
Decided September 9, 1969.
C. B. King, for appellant.
Wright, Reddick & Faircloth, George P. Wright, for appellees.
BELL, Chief Judge.
This appeal is from the judgment denying plaintiff's motion for new trial. The motion was based solely on the general grounds. Thus, the only query is whether the evidence supported the verdict. Southern R. Co. v. Adams, 14 Ga. App. 366 (80 S.E. 912); Brown v. Bank of Cumming, 144 Ga. 655 (87 S.E. 887). And see the host of annotations in *295 Code § 70-202, catchwords "General Grounds," "Approval," etc. There is in the transcript evidence which if believed by the jury was quite sufficient to have authorized the verdict. It is, of course, of no moment that the evidence would also have authorized a verdict in some amount for the plaintiff. The jury weighed the evidence and made its choice. That was its duty and its function.
Judgment affirmed. Eberhardt and Deen, JJ., concur.